Citation Nr: 1035695	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  96-13 672A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York

THE ISSUES

1.  Entitlement to service connection for enlargement of the 
liver, including due to a service-connected disability.

2.  Entitlement to service connection for a skin disorder, 
including due to undiagnosed illness and/or service-connected 
disabilities.

3.  Entitlement to service connection for alopecia (hair loss), 
including due to undiagnosed illness and/or service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Dara J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
September 1971, including a tour in Vietnam from January to 
December 1970.  He later had additional service from November 
1990 to July 1991, including a tour in Southwest Asia from 
January to June 1991, as well as service in February and March 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
various rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which, among 
other things, denied service connection for enlargement of the 
liver, as well as for a skin disorder and alopecia due to 
undiagnosed illness.

In a May 2009 decision, the Board also denied these claims, and 
the Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court/CAVC).  In a March 2010 order, granting a joint 
Motion, the Court partially vacated the Board's decision - to 
the extent it had denied these claims, and remanded these claims 
to the Board for further development and readjudication in 
compliance with directives specified in the joint motion.

To comply with the Court's order, the Board in turn is remanding 
these claims to the RO.




REMAND

According to the joint motion partially vacating the Board's 
prior decision, medical nexus opinions are needed before the 
Board may properly adjudicate the claims for service connection 
for enlargement of the liver, a skin disorder, and alopecia.

Service connection has been established for posttraumatic stress 
disorder (PTSD).  The Veteran claims he developed an enlarged 
liver, so indicative of either primary or secondary liver disease 
according to The MERCK MANUAL (15th ed.) at 837, as a result of 
his service-connected PTSD.  See 38 C.F.R. § 3.310(a) and (b) 
(2009) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(permitting service connection on this alleged secondary basis 
for disability that is proximately due to, the result of, 
or chronically aggravated by a service-connected condition).  The 
joint motion indicates a medical nexus opinion needs to be 
obtained concerning this claimed correlation between the service-
connected PTSD and enlarged liver.
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The joint motion also indicates a medical nexus opinion is needed 
concerning the remaining claims for service connection for a skin 
disorder and alopecia.  Medical treatise evidence in the file 
suggests the Veteran's service-connected Diabetes Mellitus and 
PTSD may have caused or aggravated his skin disorder and 
alopecia.  A VA compensation examiner disputed this notion in 
April 2005, but the joint motion indicates that examiner did not 
provide any discussion or meaningful medical rationale for the 
unfavorable opinion.  Therefore, according to the joint motion, 
that VA examination report is inadequate since it only contained 
data and conclusions without any rationale.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295, 304 (2008) (a medical opinion is not 
entitled to any weight if it contains only data and conclusions).  
Thus, additional medical comment is needed concerning this other 
possible correlation, as well.  See 38 C.F.R. § 19.9 (if 
clarification of the evidence is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction). 

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1  Schedule the Veteran for an appropriate 
VA examination to ascertain all current 
liver disorders.  According to The MERCK 
MANUAL (15th ed.) at 837, enlargement of 
the liver indicates either primary or 
secondary liver disease.  So the examiner 
is asked to first determine the 
appropriate diagnosis of the Veteran's 
liver disorder to account for his 
enlarged liver.

If a liver disorder is diagnosed, the 
examiner should then indicate the 
likelihood (very likely, as likely as not, 
or unlikely) the liver disorder is 
proximately due to, the result of, or has 
been chronically (meaning permanently) 
aggravated by the Veteran's service-
connected PTSD - so as to in turn suggest 
entitlement to secondary 
service connection.

All diagnostic testing and evaluation 
needed to make these determinations should 
be performed.

The claims file, including a complete copy 
of this remand and the joint motion, must 
be made available to the examiner for 
review of the pertinent medical and other 
history.

It is critically necessary that the 
examiner discuss the medical rationale of 
the opinion, if necessary citing to 
specific evidence in the record.

2.  Also schedule the Veteran for an 
appropriate VA examination for a medical 
nexus opinion concerning the likelihood 
(very likely, as likely as not, or 
unlikely) that his skin disorder and 
alopecia are proximately due to, the 
result of, or have been chronically 
(meaning permanently) aggravated by his 
service-connected Diabetes Mellitus and/or 
PTSD.

It is critically necessary that the 
examiner discuss the medical rationale of 
the opinion, and, in doing so, discuss the 
medical treatise evidence in the claims 
file suggesting a correlation between skin 
disorders, including alopecia, and 
Diabetes Mellitus and PTSD.

3.  Then readjudicate these claims in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
attorney a Supplemental Statement of the 
Case (SSOC) and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




